Case 1:19-cr-00017-.]I\/|S-TAB Document 69 Filed 01/22/19 Page 1 of 1 Page|D #: 188

AO 442 (Rev. ll/ll) ArrestWarram

UNITED STATES DISTRICT CoURT

for the
Southern District of Indiana F! |_,ED
U`tdStt fA ' JANZmeg
m e a es 0 me“°a - U.S. CLERK’S OFF|CE
. ) `
v ) Case NO_ iNDiANAPouS, iNDiANA
)
Noel Alarcon-Calderon -07 ) ‘

;1:19-cr-0@:i~;tms -TAB

 

 

Defendant

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

("ame Ofpe"SO" 10 be arrested) Noel Alarcon-Calderon ,
who is accused of an offense or violation based on the following document filed with the court:

d lndictment FJ Superseding indictment C| Information El Superseding Information Cl Complaint

l'_'l Probation Violation Petition Cl Supervised Release Violation Petition ij Violation Notice ij Order of the Court
This offense is briefly described as follows:

Count l: Conspiracy to Distribute Controlled Substances, in violation of 21 U.S.C. § 846.

1/16/2019
Date: H_

 

City and state: lndianapolis, [ndiana

 

Retu rn

 

This warrant was received on (dare) Q{ ill 111 , and the person was arrested on (date) O/ z'[ f ll j __

at (city and state) ILA,§M', ¢ /, ‘5` ', W
Date: _O_L-l Z__°'_l¢[ nn W

Arrestt`ng ojicer 's signature

514 M¢\H` l‘l¢ i{Q\/oc) /(

Printed name and title

 

 

